Continuation Sheet for Advisory Action
Continuation of Box 3. The proposed amendments will not be entered because they would require further consideration and searching as they introduce new limitations to the claims. The proposed amendment to independent claim 1 would narrow the claimed method by requiring (1) the heating time is 5 minutes, (2) the freezing temperature is -80°C, (3) the freezing time is 24 hours, and (4) the biomass is extracted in methanol. While each of these four limitations were previously presented in different dependent claims, no signal claim has been considered that incorporates all of these limitations together. Therefore this combination of limitations has not been considered and these proposed new limitations would also change the scope of each of the dependent claims. Additionally, the proposed amendment would also broaden the independent claim by allowing for the first time that any concentration of valine is used. Therefore, the proposed amendment requires further search and consideration, and may raise issues of new matter. The total scope of the newly proposed limitations could not be searched and considered within the time given for the pilot. 
The proposed amendments will not be entered.
Continuation of Box 12. The request for reconsideration has been fully considered, but it does NOT place the application in condition for allowance.
The proposed amendments if entered would overcome the rejection under 35 U.S.C. 112. However, as stated above, the proposed amendments are not entered.
Applicant highlights that the primary reference Balaraman does not teach the amino acid is L-valine, heating the biomass to 100 – 110 °C for five minutes, followed by freezing the biomass in to a temperature of -80 °C. However, as discussed at length in the rejection, each of these deficiencies of Balaraman are taught and rendered obvious over the secondary references. The rejection is not over Balaraman, but Balaraman in view of the teachings of Survase, Picard and Manian, and the claimed method is obvious over the combination of the references. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250. The examiner can normally be reached Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 5712720614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.A.M/Examiner, Art Unit 1653                                                                                                                                                                                                        
/SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653